Citation Nr: 9928373	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-33 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 through 
August 1996.  The present appeal ensues from a November 1996 
rating decision by the Department of Veterans' Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO) which 
denied the benefit sought on appeal.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently suffers from hearing loss.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  During his active 
service, the veteran was a military police officer and an 
indirect fire infantryman.  At a hearing held in December 
1997, the veteran testified that he was exposed to repetitive 
acoustical trauma while participating in training exercises 
required for his positions with the military.  

The VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998). However, the threshold question 
that must be answered in this case is whether the veteran has 
presented a well-grounded claim for service connection. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet.App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the threshold for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1998).  

However, in Hensley v. Brown, 5 Vet.App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

In the present case, the veteran maintains that he currently 
suffers from hearing loss.  Service medical records reveal 
that from the time the veteran entered into service in 
December 1978 and the time of his retirement in August 1996, 
the veteran's hearing threshold changed.  However, service 
medical records do not reflect that the veteran was diagnosed 
with hearing loss.  Post-service medical records reveal that 
the veteran received treatment for various conditions, but 
there is no medical evidence of record showing that the 
veteran has been treated for or diagnosed with hearing loss.  
During the December 1997 hearing, the veteran testified that 
he has not received any medical treatment for hearing loss 
since his discharge from service. 

A careful review of the record reveals that there is no 
competent medical evidence to establish that the veteran 
currently suffers from hearing loss.  While the veteran and 
his representative may believe that he currently suffers from 
hearing loss, in the absence of medical evidence diagnosing 
this disability, the veteran has not met his initial burden 
of submitting evidence of a well-grounded claim.  The 
veteran, as a lay person, is not competent to offer an 
opinion that requires medical expertise, such as whether he 
currently has hearing loss.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Because the veteran has failed to 
prove this essential element of his claim, his claim for 
service connection for hearing loss is not well grounded and 
must be denied.

The Board notes that the veteran's representative has 
requested that this appeal be remanded to the RO to schedule 
the veteran for an examination.  However, the VA has no duty 
to assist the veteran until the veteran meets his burden of 
establishing a well-grounded claim.  Epps, 126 F.3d at 1469.  
Therefore, this request must be denied.  As the Board is not 
aware of the existence of additional evidence that might 
well-ground his claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a) (1998);  McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well-
ground his claim and to explain why his current attempt 
fails.


ORDER

Service connection for hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

